Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/26/22 has been entered.  The examiner will address applicant's remarks at the end of this office action.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 10-21, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   
The claims recite a system and a method; therefore, the claims pass step 1 of the eligibility analysis.  
For step 2A, the claim(s) recite(s) an abstract idea of providing a dating service that is able to identify additional members of the dating service to present to a requesting user in part by determining compatibility of the members to each other. 
Using claim 1 as a representative example that is applicable to claims 15 and 20, the abstract idea is defined by the elements of:
determining that a user of a social networking system is both: a participant in a dating service of the social networking system; and a member of an interest-based community of the social networking system that includes an activated community-based dating feature that facilitates dating connections between members of the interest-based community; 
presenting a representation of the interest-based community that indicates whether the community-based dating feature is activated for the interest-based community; 
receiving a request from the user for access to the community-based dating feature of the interest-based community; and 
providing, in response to receiving the request, the user with access to the community- based dating feature of the interest-based community by: 
identifying at least one additional member of the interest-based community who is an additional participant in the dating service by determining: 
based on dating profile data stored by the dating service, a compatibility metric between the user of the social networking system and the at least one additional member of the interest-based community; and 
that the compatibility metric exceeds a predetermined threshold;; and 
presenting dating information associated with the additional member of the interest-based community within a dating interface of the social networking system
The above limitations are reciting a process by which a user is being matched up with another user for purposes of dating or finding a friend, etc..  This concept represents a certain method of organizing human activities because it represents a social activity that is matching people up with each other like is done is dating situations.  The specification sets forth the following in paragraph 003:
[0003] For example, a user may wish to find a new romantic partner, and therefore may wish to identify other users of the social networking system who may be open to forming a new romantic relationship and with whom the user may be compatible (e.g., socially compatible, romantically compatible, sexually compatible, etc.). While some conventional social networking systems may allow users to form and/or participate in communities of users who share common interests, it may be difficult for a user who is a member of such a user community to identify other members of the community who may be open to forming new relationships and/or who may be otherwise compatible with the user.

The claimed invention is a social activity that is reciting a process by which users are connected to each other for social purposes (dating, friends, etc.) and is considered to be a certain method of organizing human activities type of abstract idea.
For claim 1 the additional elements are the dating interface of the social networking system, an interface affordance.  For claim 15 the additional elements are the recitation to modules stored in memory, a dating interface, an interface affordance, and the physical processor that executes the modules.  Claim 20 recites a non-transitory computer readable medium that comprises instructions to perform the steps identified by the examiner as defining the abstract idea and also recites the dating interface and interface affordance as is recited in claims 1 and 15.
This judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional elements of the claim amount to the use of a computing device with an interface that allows for data input via an interface affordance (known in the art as a property or feature of an object displayed on an interface).  These elements are being used as a tool to execute the abstract idea, see MPEP 2106.05(f). The claim is simply instructing one to practice the abstract idea by using a generically recited processor and memory, interface, interface affordance to perform the steps that define the abstract idea.  This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore the claim is found to be directed to the abstract idea identified by the examiner.
For step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using a processor and memory, interface, interface affordance to perform the steps that define the abstract idea.  This does not render the claims as being eligible.  See MPEP 2106.05(f).  The rationale set forth for the 2nd prong of the eligibility test above is also applicable to step 2B in this regard so no further comments are necessary.  This is consistent with the recently issued 2019 PEG.  
	For claim 2, the applicant recites that the method further comprises users as part of the interest based community.  This is a further recitation to the abstract idea of claim 1.  Claiming people are part of the community is what defines the abstract idea in the method.
	For claim 3, indicating that the user has access to the community based dating feature is claiming more about the same abstract idea of claim 1.  The interface affordance has been treated in the same manner as set forth for claim 1.  
	For claims 4, 16, the abstract idea is further defined by the elements of:
providing an administrator of the interest-based community with a dating feature control that enables the administrator to provide an instruction to activate the community- based dating feature of the interest-based community; 
receiving, via the dating feature control, the instruction to activate the community- based dating feature of the interest-based community; and 
activating the community-based dating feature of the interest-based community in response to receiving the instruction to activate the community-based dating feature associated with the interest-based community
The above steps are just further defining the abstract idea in terms of having an administrator that can activate a feature, where the claim does not recite any additional structure or devices into the claim scope other than that which has already been addressed for claim 1.
For claims 5, 6, 17, the applicant is reciting a further embellishment of the same abstract idea that was found for claim 1.  Having an administrator that can control how long the dating feature is to be activated and inactivating a feature after it expires, is just reciting more about the same abstract idea of claim 1.  Having a feature or function that is “activated” and then “inactivated” does not recite or require any technology.  An analogy is when the National Guard is activated, that is an abstract concept that is devoid of any technology.  The same is found for the activation of a feature that allows users to be matched up with other users.  This is part of the dating service concept that is part of the abstract idea and is not directed to technology or devices, etc., that would constitute an additional element.
For claims 7, 8, the totality of the claim is considered to be a further recitation to the same abstract idea of claim 1.  The receipt of a request from an additional member to access the community dating feature, providing access, and identifying a user as claimed, are all steps directed to the abstract idea of matching users up with other users for dating or friends purposes.  The same is found for claim 8 that is obtaining user attributes and determining if a user shares the same attribute.  This is part of the abstract idea.  No additional elements have been claimed beyond that recited in claim 1.
For claims 10, 11, 18, the receiving of a selection of a user and presenting a set of information (a dating profile) associated with the dating service and the additional member to the user is part of the abstract idea of the claims.  No additional elements have been claimed beyond that recited in claim 1.
For claims 12, 19, the abstract idea is further defined by the elements of:
the dating profile comprises a set of conversation starter elements; and 
 enables the user to start a conversation with the additional member of the interest-based community regarding at least one conversation starter element included in the set of conversation starter elements; 
receiving6Application No.: 16/398,148Attorney's Docket No.: 007726.0145U4 a selection of at least one conversation starter element included in the set of conversation starter elements; and a conversation starter message from the user to the additional member of the interest-based community regarding the conversation starter element; and 
sending the conversation starter message to the additional member of the interest-based community
Reciting the dating profile comprises conversational elements (information per se) and enabling of a conversation to occur, etc., as claimed is part of the abstract idea of claim 1 and is essentially claiming having a conversation between users.  This is also a social activity that defines part of the abstract idea.  The recitation to a dating interface and a conversation interface are both reciting an interface in a generic manner and is akin to an instruction for one to use a computer as a tool to execute the steps that define the abstract idea.  This does not provide for integration at the 2nd prong or significantly more at step 2B.
For claims 13,14, the applicant is reciting a further embellishment of the same abstract idea that was set forth for claim 1.  Receiving a text element for inclusion into a message, and preventing inclusion of a restricted element in the message is something that can be done by people.  This is reciting the same abstract idea of claim 1.  The same is found for the steps of claim 14 that restrict a user from additional messages.  The recitation to the use of the interface has been treated in the same manner as set forth for claim 1.  The use of the interface is an instruction for one to practice the invention using a computer and does not provide for integration at the 2nd prong or significantly more at step 2B.
For claim 21, the following elements are considered to be a further embellishment of the same abstract idea of claim 1:
wherein determining, based on dating profile data stored by the dating service, the compatibility metric between the user of the social networking system and the at least one additional member of the interest- based community comprises: 
accessing dating profile data stored by the dating service, the dating profile data comprising at least one attribute of the user of the social networking system and at least one attribute of the at least one additional member of the interest-based community; 
assigning, based on the at least one attribute of the user of the social networking system and the at least one attribute of the at least one additional member of the interest-based community, an amount of compatibility points to the at least one additional member of the interest-based community
The claimed steps/functions above can be performed by people and amount to a further defining of an element that is part of the abstract idea, which does not make the element any less abstract.  The manner in which the compatibility between two users is determined (using a dating profile and an attribute for a member) and assigning points is what serves to define the abstract idea (it is part of the recited certain method of organizing human activities).  Nothing additional is claimed that provides for integration at the 2nd prong or significantly more at step 2B.





Response to arguments
	Applicant’s reply of 09/26/22 is not persuasive to overcome the 35 USC 101 rejection.  
	Applicant’s comments regarding novel and non-obviousness determinations being distinct from that of eligibility under 35 USC 101 is noted and generally agreed with by the examiner.  There is no argument for the examiner to respond to with respect to these comments.
	The traversal of the 101 rejection is not persuasive.  The applicant has argued that the use of a dating profile to determine a compatibility metric between a user and another member, and the use of a threshold for the compatibility metric provides for integration into a practical application.   The examiner disagrees and notes that what has been argued is considered to be part of the abstract idea and is not an additional element that would contribute to the eligibility of the claimed invention.  The act of determining compatibility by using a dating profile is the act of using information about a person to decide if they might be compatible with another person.  People do this in their minds when they decide to match two people up on a blind date.  Information about the users is taken into account to arrive at a decision of whether or not the users are a good match for each other in terms of compatibility.  This could be the act of using information such as what hobbies you enjoy doing or information regarding whether or not you like pets, to determine if you are compatible with another person.  This is part of the abstract idea of the claim and is part of the act of matching users up with each other.  The argued element is part of the certain method of organizing human activities that has been claimed and does not represent an additional element that provides for integration at the 2nd prong.  The concept of matching people up with each other by using data and determining compatibility in the claimed manner is what serves to define the abstract idea.  The argument is not persuasive and the rejection is being maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Johnson et al. (20100185625) teaches a system and method for determining compatibility between members of a social network such as for a dating service that matches users up with each other.  Johnson teaches the use of a threshold for the compatibility between users, see paragraph 015, 024.  This is relevant to the claimed and disclosed invention.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS WILLIAM RUHL whose telephone number is (571)272-6808. The examiner can normally be reached M-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS W RUHL/Primary Examiner, Art Unit 3687